

113 SRES 293 ATS: Designating the week beginning on November 18, 2013, as “National Tribal Colleges and Universities Week”.
U.S. Senate
2013-11-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III113th CONGRESS1st SessionS. RES. 293IN THE SENATE OF THE UNITED STATESNovember 13, 2013Ms. Heitkamp (for herself, Mr. Hoeven, Mr. Begich, Mr. Udall of New Mexico, Mrs. Murray, Mr. Schatz, Ms. Hirono, Mr. Tester, Mr. Franken, Mr. Levin, Mr. Moran, Mr. Johnson of South Dakota, Mr. Thune, Ms. Stabenow, Mr. Barrasso, Ms. Baldwin, Ms. Klobuchar, Mr. Baucus, and Mr. Heinrich) submitted the following resolution; which was considered and agreed toRESOLUTIONDesignating the week beginning on November 18, 2013, as National Tribal Colleges and Universities Week.Whereas there are 37 tribal colleges and universities operating on more than 75 campuses in 15 States;Whereas tribal colleges and universities are tribally or Federally chartered institutions of higher education and therefore have a unique relationship with the Federal Government;Whereas tribal colleges and universities serve students from more than 250 Federally recognized Indian tribes;Whereas tribal colleges and universities offer students access to knowledge and skills grounded in cultural traditions and values, including indigenous languages, which enhance Indian communities and enrich the United States as a whole;Whereas tribal colleges and universities provide access to quality higher education opportunities for American Indians, Alaska Natives, and  other  individuals living in some of the most isolated and economically depressed areas in the United States;Whereas tribal colleges and universities are accredited institutions of higher education that effectively prepare students to succeed in a global and highly competitive workforce;Whereas open enrollment policies have resulted in non-Indians constituting nearly one-fifth of the students at tribal colleges and universities;Whereas tribal colleges and universities are effectively providing access to quality higher education opportunities to residents of reservation communities and the North Slope of Alaska; andWhereas the mission and achievements of tribal colleges and universities deserve national recognition: Now, therefore, be itThat the Senate—(1)designates the week beginning on November 18, 2013, as National Tribal Colleges and Universities Week; and(2)calls on the people of the United States and interested groups to observe the week with appropriate ceremonies, activities, and programs to demonstrate support for tribal colleges and universities.